TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00686-CR



                                    Alexander Pina, Appellant

                                                 v.

                                    The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                            NO. C-1-CR-07-214559
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant Alexander Pina’s brief was due August 26, 2011. The brief has not been

received and appellant’s retained counsel, Alexander L. Calhoun, did not respond to this Court’s

notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

Pina desires to prosecute this appeal, whether he remains indigent,1 and whether his retained counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. A record from this hearing, including copies of all findings and




       1
         The trial court determined that Pina was indigent in response to this Court’s prior inquiry.
See Pina v. State, No. 03-10-00686-CR, 2011 Tex. App. LEXIS 650 (Tex. App.—Austin Jan. 27,
2011, no pet.) (mem. op., not designated for publication).
orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

for filing as a supplemental record no later than November 28, 2011. See Tex. R. App. P. 38.8(b)(2).




Before Justices Puryear, Rose and Goodwin

Abated

Filed: November 9, 2011

Do Not Publish




                                                  2